EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Monaghan on 1/11/22.

The application has been amended as follows: 
	In claim 1, line 1 of the claim, after “for a valve”, insert --having a valve stem--.
	In claim 8, line 4 of the claim, after “open end”, insert --annularly spaced from the valve stem--.
	In claim 8, line 5 of the claim, after “closed end”, insert --through which the valve stem passes, the closed end surrounding and contacting the valve stem--.
	In claim 8, line 12 of the claim, after “the annular groove”, insert --sealing the valve stem--.
	In claim 8, line 18 of the claim, after “the inner annular groove”, insert --sealing the valve stem--.
	In claim 8, line 19 of the claim, after “the outer annular groove”, insert --sealing the longitudinal bore of the annular stuffing box--.
	In claim 8, line 21 of the claim, before “longitudinal bore”, insert --the--.

Reasons for Allowance
Claims 8, 10-14 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is a stuffing box assembly having the combination of an inner seal in the inner annular groove sealing the valve stem with an outer seal in the outer annular groove sealing the longitudinal bore of the annular stuffing box with an annular groove extending about an inside surface of the valve stem aperture with a valve stem seal in the annular groove sealing the valve stem with the packing module insertable into the first portion of the longitudinal bore through the open end of the annular stuffing box as a single piece in combination with the rest of the claim as cited in claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921